Citation Nr: 1700219	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-03 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel







INTRODUCTION

The Veteran had active duty service from July 2003 to December 2006.  This case comes before the Board of Veterans' Appeals (Board) from a St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) rating decision in September 2010 that inter alia, (1) increased the rating for posttraumatic stress disorder (PTSD) from 50 percent to 70 percent, effective May 7, 2010, and (2) continued a 20 percent rating for lumbosacral strain.  The Veteran has only appealed the issue of entitlement to a rating in excess of 20 percent for lumbosacral strain.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that further development of the record is necessary to meet VA's duty to assist the Veteran in developing evidence to substantiate his claim.  See 38 C.F.R. § 3.159 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  For a VA spine examination to be adequate, the examiner must address any resultant loss in range of motion due to flare-ups in terms of degrees, or explain why it is not feasible to render such an opinion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that, because the examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacked sufficient detail necessary for a disability rating).

On August 2010 VA examination, the Veteran reported flare-ups caused by standing for more than seven minutes, bending over, or lifting more than ten pounds.  He reported the flare-ups occur approximately every three weeks, lasting for 24 hours, and relieved by medications, ice, TENS unit, and bed rest.  The examiner noted that he did not provide an opinion on the Veteran's range of motion during a flare-up because such an opinion would be based on speculation.

In his March 2011 notice of disagreement, the Veteran reported having several incapacitating episodes since the August 2010 examination.  He described that he cannot walk or stand for a prolonged period and was given a wheelchair for mobility.

The record reflects that the Veteran has a history of flare-ups of his lower back disability.  However, the VA examiners did not adequately address this history, in particular whether the Veteran experiences additional functional limitation during such flare-ups, as required by relevant law.  Under DeLuca v. Brown, an "examiner should be asked to determine whether the . . . joint exhibits weakened movement, excess fatigability, or incoordination . . . .  [T]hese determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination."  8 Vet. App. 202, 207 (1995).  Moreover, "when discussing the [veteran's] functional loss during flare-ups, the Board should request the examiner to provide the detail required by DeLuca or explain why this information could not feasibly be provided."  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In this case, August 2010 examiner did not provided the necessary level of detail for adjudication purposes.  Accordingly, these examinations are inadequate and a new VA examination and opinion must be obtained.  Barr, 21 Vet. App. 303, 311 (2007).
Additionally, the U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that the August 2010 VA spine examination does not fully comport with the requirements of Correia.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, a new VA spine examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

Furthermore, since the August 2010 VA examination, the Veteran has reported neurological manifestations associated with his low back disability.  In September 2012 and November 2012 VA pain clinic notes, the Veteran reported left lower back pain, with tingling and numbness radiating to his lower left extremity.  It does not appear that the AOJ has considered the possibility of separate neurological ratings for neurologic abnormalities related to the Veteran's low back disability as provided in Note 1 of the General Rating Formula for Diseases and Injuries of the Spine (Formula).  Because the record does not contain adequate evidence to address this matter, a more thorough neurological evaluation is necessary for a proper adjudication of that possibility.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for his service-connected lumbosacral strain disability and any associated neurological manifestations from November 2012 to the present, to include updated treatment records from the Miami VA Medical Center, and to provide the releases necessary for VA to obtain the records of any such private evaluations and/or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the current severity of his lumbosacral strain (and any related neurological manifestations).  The entire claims file and a copy of this remand must be reviewed by the examiner in conjunction with the examination.  The examiner should ask the Veteran to describe any flare-ups that he currently experiences or that he has experienced at any time during the claims period (since May 2009).  He should state the frequency and severity of his flare-ups, and the examiner must opine as to the additional functional limitation caused by any reported flare-ups.  All indicated tests or studies should be completed (and the testing should specifically include range of motion studies, including active and passive motion and weight-bearing, with notation of any further limitations due to factors such as pain, weakness, fatigue, incapacitating episodes, etc., as well as testing to ascertain the presence, nature and severity of any/all related neurological manifestations).  All findings should be described in detail.  

The examiner must explain the rationale and reasoning for all opinions and conclusions provided (with reference to supporting clinical data as appropriate).

3. The AOJ should then review the record and readjudicate the claim, to include consideration of a separate rating for neurological manifestations if such are reported.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




